
	
		110th CONGRESS
		2d Session
		S. 2913
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide a limitation on judicial
		  remedies in copyright infringement cases involving orphan
		  works.
	
	
		1.Short titleThis Act may be cited as the
			 Shawn Bentley Orphan Works Act of
			 2008.
		2.Limitation on remedies in cases involving
			 orphan works
			(a)Limitation on remediesChapter 5 of title 17, United States Code,
			 is amended by adding at the end the following:
				
					514.Limitation on remedies in cases involving
				orphan works
						(a)DefinitionsIn this section, the following definitions
				shall apply:
							(1)Notice of claim of
				infringementThe term
				notice of claim of infringement means, with respect to a claim
				of copyright infringement, a written notice sent from the owner of the
				infringed copyright or a person acting on the owner's behalf to the infringer
				or a person acting on the infringer's behalf, that includes at a
				minimum—
								(A)the name of the owner of the infringed
				copyright;
								(B)the title of the infringed work, any
				alternative titles of the infringed work known to the owner of the infringed
				copyright, or if the work has no title, a description in detail sufficient to
				identify that work;
								(C)an address and telephone number at which
				the owner of the infringed copyright or a person acting on behalf of the owner
				may be contacted; and
								(D)information reasonably sufficient to permit
				the infringer to locate the infringer’s material in which the infringed work
				resides.
								(2)Owner of the infringed
				copyrightThe owner of
				the infringed copyright is the owner of any particular exclusive right
				under section 106 that is applicable to the infringement, or any person or
				entity with the authority to grant or license such right on an exclusive or
				nonexclusive basis.
							(3)Reasonable compensationThe term reasonable
				compensation means, with respect to a claim of infringement, the amount
				on which a willing buyer and willing seller in the positions of the infringer
				and the owner of the infringed copyright would have agreed with respect to the
				infringing use of the work immediately before the infringement began.
							(b)Conditions for eligibility
							(1)Conditions
								(A)In generalNotwithstanding sections 502 through 506,
				and subject to subparagraph (B), in an action brought under this title for
				infringement of copyright in a work, the remedies for infringement shall be
				limited in accordance with subsection (c) if the infringer—
									(i)proves by a preponderance of the evidence
				that before the infringement began, the infringer, a person acting on behalf of
				the infringer, or any person jointly and severally liable with the infringer
				for the infringement—
										(I)performed and documented a qualifying
				search, in good faith, to locate and identify the owner of the infringed
				copyright; and
										(II)was unable to locate and identify an owner
				of the infringed copyright;
										(ii)provided attribution, in a manner that is
				reasonable under the circumstances, to the legal owner of the infringed
				copyright, if such legal owner was known with a reasonable degree of certainty,
				based on information obtained in performing the qualifying search;
									(iii)included with the public distribution,
				display, or performance of the infringing work a symbol or other notice of the
				use of the infringing work, the form and manner of which shall be prescribed by
				the Register of Copyrights, which may be in the footnotes, endnotes, bottom
				margin, end credits, or in any other such manner as to give notice that the
				infringed work has been used under this section;
									(iv)asserts in the initial pleading to the
				civil action eligibility for such limitations; and
									(v)at the time of making the initial discovery
				disclosures required under rule 26 of the Federal Rules of Civil Procedure,
				states with particularity the basis for eligibility for the limitations,
				including a detailed description and documentation of the search undertaken in
				accordance with paragraph (2)(A) and produces documentation of the
				search.
									(B)ExceptionSubparagraph (A) does not apply if the
				infringer or a person acting on behalf of the infringer receives a notice of
				claim of infringement and, after receiving such notice and having an
				opportunity to conduct an expeditious good faith investigation of the claim,
				the infringer—
									(i)fails to engage in negotiation in good
				faith regarding reasonable compensation with the owner of the infringed
				copyright; or
									(ii)fails to render payment of reasonable
				compensation in a reasonably timely manner after reaching an agreement with the
				owner of the infringed copyright or under an order described in subsection
				(c)(1)(A).
									(2)Requirements for searches
								(A)Requirements for qualifying
				searches
									(i)In
				generalA search qualifies under paragraph (1)(A)(i)(I) if the
				infringer, a person acting on behalf of the infringer, or any person jointly
				and severally liable with the infringer for the infringement, undertakes a
				diligent effort that is reasonable under the circumstances to locate the owner
				of the infringed copyright prior to, and at a time reasonably proximate to, the
				infringement.
									(ii)Diligent
				effortFor purposes of clause (i), a diligent effort—
										(I)requires, at a
				minimum—
											(aa)a
				search of the records of the Copyright Office that are available to the public
				through the Internet and relevant to identifying and locating copyright owners,
				provided there is sufficient identifying information on which to construct a
				search;
											(bb)a
				search of reasonably available sources of copyright authorship and ownership
				information and, where appropriate, licensor information;
											(cc)use of
				appropriate technology tools, printed publications, and where reasonable,
				internal or external expert assistance; and
											(dd)use of
				appropriate databases, including databases that are available to the public
				through the Internet; and
											(II)shall include
				any actions that are reasonable and appropriate under the facts relevant to the
				search, including actions based on facts known at the start of the search and
				facts uncovered during the search, and including a review, as appropriate, of
				Copyright Office records not available to the public through the Internet that
				are reasonably likely to be useful in identifying and locating the copyright
				owner.
										(iii)Consideration
				of recommended practicesA qualifying search under this
				subsection shall ordinarily be based on the applicable statement of Recommended
				Practices made available by the Copyright Office and additional appropriate
				best practices of authors, copyright owners, and users to the extent such best
				practices incorporate the expertise of persons with specialized knowledge with
				respect to the type of work for which the search is being conducted.
									(iv)Lack of
				identifying informationThe fact that, in any given
				situation,—
										(I)a particular copy
				or phonorecord lacks identifying information pertaining to the owner of the
				infringed copyright; or
										(II)an owner of the
				infringed copyright fails to respond to any inquiry or other communication
				about the work,
										shall not be
				deemed sufficient to meet the conditions under paragraph (1)(A)(i)(I).(v)Use of
				resources for chargeA qualifying search under paragraph
				(1)(A)(i)(I) may require use of resources for which a charge or subscription is
				imposed to the extent reasonable under the circumstances.
									(B)Information to
				guide searches; recommended practices
									(i)Statements of
				recommended practicesThe Register of Copyrights shall maintain
				and make available to the public and, from time to time, update at least one
				statement of Recommended Practices for each category, or, in the Register’s
				discretion, subcategory of work under section 102(a) of this title, for
				conducting and documenting a search under this subsection. Such statement will
				ordinarily include reference to materials, resources, databases, and technology
				tools that are relevant to a search. The Register may maintain and make
				available more than one statement of Recommended Practices for each category or
				subcategory, as appropriate.
									(ii)Consideration
				of relevant materialsIn maintaining and making available and,
				from time to time, updating the Recommended Practices in clause (i), the
				Register of Copyrights shall, at the Register’s discretion, consider materials,
				resources, databases, technology tools, and practices that are reasonable and
				relevant to the qualifying search. The Register shall consider any comments
				submitted to the Copyright Office by the Small Business Administration Office
				of Advocacy. The Register shall also, to the extent practicable, take the
				impact on copyright owners that are small businesses into consideration when
				modifying and updating best practices.
									(3)Penalty for failure to complyIf an infringer fails to comply with any
				requirement under this subsection, the infringer is not eligible for a
				limitation on remedies under this section.
							(c)Limitations on remediesThe limitations on remedies in an action
				for infringement of a copyright to which this section applies are the
				following:
							(1)Monetary relief
								(A)General ruleSubject to subparagraph (B), an award for
				monetary relief (including actual damages, statutory damages, costs, and
				attorney’s fees) may not be made other than an order requiring the infringer to
				pay reasonable compensation to the owner of the exclusive right under the
				infringed copyright for the use of the infringed work.
								(B)Further limitationsAn order requiring the infringer to pay
				reasonable compensation for the use of the infringed work may not be made under
				subparagraph (A) if the infringer is a nonprofit educational institution,
				museum, library, archives, or a public broadcasting entity (as defined in
				subsection (f) of section 118), or any of such entities' employees acting
				within the scope of their employment, and the infringer proves by a
				preponderance of the evidence that—
									(i)the infringement was performed without any
				purpose of direct or indirect commercial advantage;
									(ii)the infringement was primarily educational,
				religious, or charitable in nature; and
									(iii)after receiving a notice of claim of
				infringement, and having an opportunity to conduct an expeditious good faith
				investigation of the claim, the infringer promptly ceased the
				infringement.
									(2)Injunctive relief
								(A)General ruleSubject to subparagraph (B), the court may
				impose injunctive relief to prevent or restrain any infringement alleged in the
				civil action. If the infringer has met the requirements of subsection (b), the
				relief shall, to the extent practicable and subject to applicable law, account
				for any harm that the relief would cause the infringer due to its reliance on
				subsection (b).
								(B)ExceptionIn a case in which the infringer has
				prepared or commenced preparation of a new work of authorship that recasts,
				transforms, adapts, or integrates the infringed work with a significant amount
				of original expression, any injunctive relief ordered by the court may not
				restrain the infringer’s continued preparation or use of that new work,
				if—
									(i)the infringer pays reasonable compensation
				in a reasonably timely manner after the amount of such compensation has been
				agreed upon with the owner of the infringed copyright or determined by the
				court; and
									(ii)the court also requires that the infringer
				provide attribution, in a manner that is reasonable under the circumstances, to
				the legal owner of the infringed copyright, if requested by such owner.
									(C)LimitationsThe
				limitations on injunctive relief under subparagraphs (A) and (B) shall not be
				available to an infringer or a representative of the infringer acting in an
				official capacity if the infringer asserts that neither the infringer nor any
				representative of the infringer acting in an official capacity is subject to
				suit in the courts of the United States for an award of damages for the
				infringement, unless the court finds that the infringer—
									(i)has complied with
				the requirements of subsection (b); and
									(ii)pays reasonable
				compensation to the owner of the exclusive right under the infringed copyright
				in a reasonably timely manner after the amount of reasonable compensation has
				been agreed upon with the owner or determined by the court.
									(D)Rule of constructionNothing in subparagraph (C) shall be
				construed to authorize or require, and no action taken under such subparagraph
				shall be deemed to constitute, either an award of damages by the court against
				the infringer or an authorization to sue a State.
								(E)Rights and privileges not
				waivedNo action taken by an
				infringer under subparagraph (C) shall be deemed to waive any right or
				privilege that, as a matter of law, protects the infringer from being subject
				to suit in the courts of the United States for an award of damages.
								(d)Preservation of other rights, limitations,
				and defensesThis section
				does not affect any right, or any limitation or defense to copyright
				infringement, including fair use, under this title. If another provision of
				this title provides for a statutory license that would permit the use
				contemplated by the infringer, that provision applies instead of this
				section.
						(e)Copyright for derivative works and
				compilationsNotwithstanding
				section 103(a), an infringer who qualifies for the limitation on remedies
				afforded by this section shall not be denied copyright protection in a
				compilation or derivative work on the basis that such compilation or derivative
				work employs preexisting material that has been used unlawfully under this
				section.
						(f)Exclusion for fixations in or on useful
				articlesThe limitations on
				remedies under this section shall not be available to an infringer for
				infringements resulting from fixation of a pictorial, graphic, or sculptural
				work in or on a useful article that is offered for sale or other commercial
				distribution to the
				public.
						.
			(b)Technical and conforming
			 amendmentThe table of
			 sections for chapter 5 of title 17, United States Code, is amended by adding at
			 the end the following:
				
					
						514. Limitation on remedies in
				cases involving orphan
				works.
					
					.
			(c)Effective date
				(1)In generalThe amendments made by this section
			 shall—
					(A)take effect on the later of—
						(i)January 1, 2009; or
						(ii)the date which is the earlier of—
							(I)30 days after the date on which the
			 Copyright Office publishes notice in the Federal Register that it has certified
			 under section 3 that there exist and are available at least 2 separate and
			 independent searchable, electronic databases, that allow for searches of
			 copyrighted works that are pictorial, graphic, and sculptural works, and are
			 available to the public; or
							(II)January 1, 2013; and
							(B)apply to infringing uses that commence on
			 or after that effective date.
					(2)DefinitionIn this subsection, the term
			 pictorial, graphic, and sculptural works has the meaning given
			 that term in section 101 of title 17, United States Code.
				3.Databases of pictorial, graphic, and
			 sculptural worksThe Register
			 of Copyrights shall undertake a process to certify that there exist and are
			 available databases that facilitate a user’s search for pictorial, graphic, and
			 sculptural works that are subject to copyright protection under title 17,
			 United States Code. The Register shall only certify that databases are
			 available under this section if such databases are determined to be effective
			 and not prohibitively expensive and include the capability to be searched using
			 1 or more mechanisms that allow for the search and identification of a work by
			 both text and image and have sufficient information regarding the works to
			 enable a potential user of a work to identify or locate the copyright owner or
			 authorized agent. Prior to certifying that databases are available under this
			 section, the Register shall determine, to the extent practicable, their impact
			 on copyright owners that are small businesses and consult with the Small
			 Business Administration Office of Advocacy regarding those impacts. The
			 Register shall consider the Office of Advocacy’s comments and respond to any
			 concerns.
		4.Report to CongressNot later than December 12, 2014, the
			 Register of Copyrights shall report to the Committee on the Judiciary of the
			 Senate and the Committee on the Judiciary of the House of Representatives on
			 the implementation and effects of the amendments made by section 2, including
			 any recommendations for legislative changes that the Register considers
			 appropriate.
		5.Study on remedies for small copyright
			 claims
			(a)In generalThe Register of Copyrights shall conduct a
			 study with respect to remedies for copyright infringement claims by an
			 individual copyright owner or a related group of copyright owners seeking small
			 amounts of monetary relief, including consideration of alternative means of
			 resolving disputes currently heard in the United States district courts. The
			 study shall cover the infringement claims to which section 514 of title 17,
			 United States Code, apply, and other infringement claims under that
			 title.
			(b)ProceduresThe Register of Copyrights shall publish
			 notice of the study required under subsection (a), providing a period during
			 which interested persons may submit comments on the study, and an opportunity
			 for interested persons to participate in public roundtables on the study. The
			 Register shall hold any such public roundtables at such times as the Register
			 considers appropriate.
			(c)Report to congressNot later than 2 years after the date of
			 the enactment of this Act, the Register of Copyrights shall prepare and submit
			 to the Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of the House of Representatives a report on the study conducted under
			 this section, including such administrative, regulatory, or legislative
			 recommendations that the Register considers appropriate.
			6.Study on copyright deposits
			(a)In generalThe Comptroller General of the United
			 States shall conduct a study examining the function of the deposit requirement
			 in the copyright registration system under section 408 of title 17, United
			 States Code, including—
				(1)the historical purpose of the deposit
			 requirement;
				(2)the degree to which deposits are made
			 available to the public currently;
				(3)the feasibility of making deposits,
			 particularly visual arts deposits, electronically searchable by the public for
			 the purpose of locating copyright owners; and
				(4)the impact any change in the deposit
			 requirement would have on the collection of the Library of Congress.
				(b)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Comptroller General shall submit to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives a report on the study conducted under this
			 section, including such administrative, regulatory, or legislative
			 recommendations that the Comptroller General considers appropriate.
			
	
		
			Passed the Senate September 26 (legislative day, September
			 17), 2008.
			
			Secretary
		
	
	
	
